DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106592990 A to Yin in view of “Effect of reinforcing steel debonding on RC frame performance in resisting progressive collapse” to Elsayed et al.

Regarding claim 1, Yin discloses an assembled column-base connection joint, comprising a prefabricated-reinforced-concrete column (102) at an upper portion and a reinforced-concrete foundation (lower portion of Fig.10) at a lower portion that are vertically correspondingly spliced (space between the column and the foundation), the prefabricated-reinforced-concrete column being pre-buried with a column anchoring longitudinal bar (vertical bars within 102, Fig.10) and a grouting sleeve (103) that are circumferentially evenly distributed along a column body, the reinforced-concrete foundation being pre-buried with a foundation anchoring steel bar (3), the foundation anchoring steel bar (3) and the column anchoring longitudinal bar (vertical bar in 102) being connected by a seam filling material (grout in 103, Fig.10) filling the grouting sleeve, and a splicing seam between the reinforced-concrete foundation and the prefabricated-reinforced-concrete column being filled with the seam filling material (material filled into the grout sleeve), wherein the foundation anchoring steel bar (3) is of an L shape, and comprises a vertical portion (vertical portion of 3) and a horizontal portion (horizontal portion of 3), the vertical portion comprises an upper-portion anchoring section (top portion of 3 within the grout) protruding out of an upper surface of the reinforced-concrete foundation, and a lower-portion anchoring section (lower portion of 3), the upper-portion anchoring section (upper portion of 3) protrudes into the grouting sleeve (103) and is connected to the column anchoring longitudinal bar 
Yin does not disclose providing a non-adhesive section buried within the foundation, the 19middle-portion non-adhesive section does not have adhesion to a foundation concrete, and an exterior of the middle-portion non-adhesive section is provided with an isolating sheath for isolating the middle-portion non-adhesive section and the concrete adhesion, and a top face of the isolating sheath and an upper surface of the reinforced-concrete foundation flush.  
Elsayed et al. disclose providing an isolating sheath to an anchoring longitudinal bar (Page 2, Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the foundation anchoring bar of Yin with a portion covered by an isolating sheath as taught by Elsayed et al. so to provide the ability of the anchoring bar to stretch due to tension and provide the ability of the column to have some movement thereby improving the seismic performance of the concrete structural connection. 
Regarding claim 2, Yin and Elsayed do not specifically disclose wherein a length of the middle-portion non-adhesive section (82) is 3 to 20 times a diameter of the steel bar, but it appears the in Figure 1 of Elsayed that the length of the sheath falls within the range of 3 to 20 times the diameter of the bar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the isolating sheath to the optimal length to 
Regarding claim 3, wherein the isolating sheath () is a hard-material casing, and is a plastic tube (Page 2, under “Experimental Program” in Column 2) whose inner diameter is greater than a diameter of the middle-portion non-adhesive section (Fig.1).
Regarding claim 9, Yin in view of Elsayed do not disclose the specifics of the method for constructing the assembled column-base connection joint according to claim 1 (see claim 1 above), but discloses the final product. The steps of the process of forming the column and attaching the column to the foundation with a grout sleeve, and providing temporary reinforcements are all steps, which are well known in the art.  It would have been obvious to one of ordinary skill in the art to have prefabricated the concrete column and transported the concrete column to a concrete foundation, thereby using the grout sleeve to secure the column to the foundation so to provide a structurally strong column assembly with improved seismic performance.

Allowable Subject Matter
Claim 10 is allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635